ROSEN & ASSOCIATES, P.C.
Counsel to Defendant Stanley
  Jules Reifer
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                   Chapter 7
 STANLEY JULES REIFER,
                                                   Case No. 20–11820 (MEW)
                             Debtor.

 DANIEL REIFER, individually and derivatively
 on behalf of GARRETT ASSOCIATES L.P.,
 CENTRAL-ELEVEN ASSOCIATES, L.P., and
 METRO GARDENS ASSOCIATES, L.P., and as
 Trustee of the DRR Irrevocable Trust,
                                                   Adv. Proc. No. 21–01005 (MEW)
                            Plaintiffs,

              -against-

 STANLEY JULES REIFER,

                            Defendant.

 And

 GARRETT ASSOCIATES L.P., CENTRAL-
 ELEVEN ASSOCIATES, L.P., and METRO
 GARDENS ASSOCIATES, L.P.,

                            Nominal Defendants.


                      ANSWER AND AFFIRMATIVE DEFENSES

             Defendant Stanley Jules Reifer (the “Debtor”), through counsel, Rosen &

Associates, P.C., as and for his answer (the “Answer”) to the Complaint Objecting to the
Dischargeability of Debts Due and Owing by the Defendant to the Plaintiff, dated January 25,

2021 [Adv. Proc. Doc. No. 1] (the “Complaint”),1 filed by Plaintiffs Daniel Reifer, individually

and derivatively on behalf of Garrett Associates L.P. (“Reifer”), Central-Eleven Associates, L.P.

(“Central-Eleven”), and Metro Gardens Associates, L.P. (“Metro Gardens” and together with

Reifer and Central-Eleven, “Plaintiffs”) and as trustee of the DRR Irrevocable Trust, respectfully

represent as follows:

                           AS TO JURISDICTION, VENUE, AND
                     STATUTORY PREDICATES FOR RELIEF REQUESTED

                    1.       The Debtor neither admits nor denies the allegations contained in

paragraphs “1” and “2” of the Complaint, as such allegations are legal conclusions to which no

response is required.

                    2.       The Debtor admits that Plaintiffs purport to have brought this action

pursuant to the authority cited in paragraph “3” of the Complaint. To the extent the allegation in

paragraph “3” states a legal conclusion, no responsive pleading is required.

                                             AS TO THE PARTIES

                    3.       The Debtor admits the allegations contained in paragraphs “4” and “5” of

the Complaint.

                    4.       To the extent the allegations contained in paragraph “6” of the Complaint

purport to cite or summarize the contents of legal documents, the Debtor respectfully refers the

Court to the actual documents for a complete and accurate statement of its contents. To the extent

the allegations in paragraph “6” state a legal conclusion, no responsive pleading is required.




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Complaint.
                                                           2
Otherwise, the Debtor lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained therein.

               5.      The Debtor admits the allegations contained in paragraphs “7” through “9”

of the Complaint.

                              AS TO PROCEDURAL HISTORY

               6.      The Debtor admits the allegations contained in paragraph “10” of the

Complaint.

               7.      To the extent the allegations contained in paragraph “11” of the Complaint

purport to cite or summarize publicly filed documents, the Debtor respectfully refers the Court to

the actual cited documents for a complete and accurate statement of their contents. Otherwise, the

Debtor lacks knowledge or information sufficient to form a belief as to the truth of the allegations

contained therein.

                             AS TO FACTUAL BACKGROUND

               8.      The Debtor admits the allegations contained in paragraphs “12” through

“15” of the Complaint.

               9.      The Debtor denies the allegation contained in paragraph “16” of the

Complaint.

               10.     The Debtor admits the allegations contained in paragraphs “17” through

“19” of the Complaint.

               11.     The Debtor denies the allegations contained in paragraph “20” of the

Complaint.

               12.     The Debtor admits the allegations contained in paragraphs “21” through

“24” of the Complaint.

                                                 3
                 13.   The Debtor denies the allegations contained in paragraph “25” of the

Complaint.

                 14.   The Debtor lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph “26” of the Complaint.

                 15.   The Debtor admits the allegations contained in paragraph “27” of the

Complaint.

                 16.   The Debtor denies the allegations contained in paragraphs “28” through

“40” of the Complaint.

                 17.   The Debtor admits the allegations contained in paragraphs “41” through

“45” of the Complaint.

                 18.     The Debtor denies the allegations contained in paragraph “46” of the

Complaint.

                 19.   The Debtor admits the allegations contained in paragraphs “47” through

“49” of the Complaint.

                 20.   The Debtor denies the allegations contained in paragraph “50” of the

Complaint.

                 21.   The Debtor admits the allegations contained in paragraphs “51” through

“54” of the Complaint.

                 22.   The Debtor denies the allegations contained in paragraphs “55” and “56” of

the Complaint.

                 23.   The Debtor admits the allegations contained in paragraph “57” of the

Complaint.




                                                4
               24.    The Debtor denies the allegations contained in paragraphs “58” through

“61” of the Complaint.

               25.    The Debtor admits the allegations contained in paragraph “62” of the

Complaint.

               26.    The Debtor denies the allegations contained in paragraphs “62” through

“66” of the Complaint.

               27.    The Debtor admits the allegations contained in paragraphs “67” through

“70” of the Complaint.

               28.    The Debtor denies the allegations contained in paragraph “71” of the

Complaint.

               29.    The Debtor admits the allegations contained in paragraphs “72” through

“74” of the Complaint.

               30.    The Debtor denies the allegations contained in paragraph “75” of the

Complaint.

               31.    The Debtor admits the allegations contained in paragraphs “76” through

“79” of the Complaint.

               32.    The Debtor denies the allegations contained in paragraphs “77” through

“88” of the Complaint.

                   AS TO FIRST CAUSE OF ACTION
       NONDISCHARGEABLE DEBT PURSUANT TO 11 U.S.C. § 523(A)(2)(A)

               33.    The Debtor repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “88” of the Complaint as if fully set forth herein.

               34.    The Debtor denies the allegations contained in paragraphs “90” through

“92” of the Complaint.
                                                 5
                  AS TO SECOND CAUSE OF ACTION
       NONDISCHARGEABLE DEBT PURSUANT TO 11 U.S.C. § 523(A)(2)(B)

               35.    The Debtor repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “92” of the Complaint as if fully set forth herein.

               36.    The Debtor denies the allegations contained in paragraphs “94” through

“96” of the Complaint.

                    AS TO THIRD CAUSE OF ACTION
         NONDISCHARGEABLE DEBT PURSUANT TO 11 U.S.C. § 523(a)(4)

               37.    The Debtor repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “96” of the Complaint as if fully set forth herein.

               38.    The Debtor admits the allegation contained in paragraph “98” of the

Complaint.

               39.    The Debtor denies the allegations contained in paragraphs “99” through

“102” of the Complaint.

                   AS TO FOURTH CAUSE OF ACTION
         NONDISCHARGEABLE DEBT PURSUANT TO 11 U.S.C. § 523(a)(6)

               40.    The Debtor repeats, re-alleges and incorporates by reference his responses

to paragraphs “1” through “102” of the Complaint as if fully set forth herein.

               41.    The Debtor denies the allegations contained in paragraphs “104” and “105”

of the Complaint.

           AS AND FOR THE DEBTOR’S FIRST AFFIRMATIVE DEFENSE

               42.    Plaintiffs’ claims and each purported cause of action contained in the

Complaint fail to state a claim upon which relief may be granted.




                                                 6
         AS AND FOR THE DEBTOR’S SECOND AFFIRMATIVE DEFENSE

               43.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part due under the doctrine of setoff.

           AS AND FOR THE DEBTOR’S THIRD AFFIRMATIVE DEFENSE

               44.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part due under the doctrine of recoupment.

         AS AND FOR THE DEBTOR’S FOURTH AFFIRMATIVE DEFENSE

               45.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred because of lack of personal jurisdiction over the Debtor in this Court.

           AS AND FOR THE DEBTOR’S FIFTH AFFIRMATIVE DEFENSE

               46.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part because Plaintiffs lack standing to assert the claims

contained in the Complaint.

           AS AND FOR THE DEBTOR’S SIXTH AFFIRMATIVE DEFENSE

               47.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part by the applicable statute of limitations.

         AS AND FOR THE DEBTOR’S SEVENTH AFFIRMATIVE DEFENSE

               48.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part due to insufficiency of process.

          AS AND FOR THE DEBTOR’S EIGHTH AFFIRMATIVE DEFENSE

               49.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part due to insufficiency of service of process.




                                                 7
           AS AND FOR THE DEBTOR’S NINTH AFFIRMATIVE DEFENSE

               50.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint must be dismissed based upon documentary evidence or lack thereof.

          AS AND FOR THE DEBTOR’S TENTH AFFIRMATIVE DEFENSE

               51.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred by the doctrine of waiver.

        AS AND FOR THE DEBTOR’S ELEVENTH AFFIRMATIVE DEFENSE

               52.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part by the doctrine of res judicata and/or collateral estoppel.

        AS AND FOR THE DEBTOR’S TWELFTH AFFIRMATIVE DEFENSE

               53.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part by the doctrine of judicial estoppel.

      AS AND FOR THE DEBTOR’S THIRTEENTH AFFIRMATIVE DEFENSE

               54.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part due to the doctrine of laches and/or unclean hands.

      AS AND FOR THE DEBTOR’S FOURTEENTH AFFIRMATIVE DEFENSE

               55.     Plaintiffs’ claims and each purported cause of action contained in the

Complaint are barred in whole or in part due to the doctrine of in pari delicto.

                                RESERVATION OF RIGHTS

               56.     The Debtor reserves all rights to amend this Answer, raise any additional

defenses, cross-claims, and third-party claims not asserted herein of which they may become aware

through discovery or other investigation, as may be appropriate at a later time.

                                 *                *             *

                                                  8
      WHEREFORE, the Debtor respectfully requests that this Court enter an order:

             (i)     dismissing the Complaint with prejudice;
             (ii)    awarding the Debtor all costs and expenses incurred in defending this action
                     including attorneys’ fees as permitted by law; and
             (iii)   granting such other and further relief as this Court deems just and proper.

Dated: New York, New York
       February 24, 2021

                                                  ROSEN & ASSOCIATES, P.C.
                                                  Counsel to Stanley Jules Reifer
                                                           Sanford P. Rosen
                                                  By:      Paris Gyparakis
                                                            Paris Gyparakis
                                                            Sanford P. Rosen
                                                  747 Third Avenue
                                                  New York, NY 10017-2803
                                                  (212) 223-1100




                                              9
